IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 113,970

                        In the Matter of JARED WARREN HOLSTE,
                                       Respondent.


                    ORDER OF DISCHARGE FROM PROBATION


       On October 9, 2015, this court ordered the respondent, Jared Warren Holste,
disciplined by a two-year suspension, stating that he could apply for reinstatement after
six months, subject to terms and conditions specified. See In re Holste, 302 Kan. 880,
358 P.3d 850 (2015).


       On August 31, 2016, respondent filed a motion for early reinstatement with a
proposed probation plan, approved by the Disciplinary Administrator's office. The
Disciplinary Administrator's office filed a response on September 7, 2016, not opposing
the respondent's motion for early reinstatement. On October 21, 2016, an order issued by
this court reinstated the respondent to the practice of law in Kansas, subject to the terms
and conditions of the probation plan of 18 months. See In re Holste, 305 Kan. 377,
382 P.3d 850 (2016).


       On June 12, 2018, the respondent filed a motion for discharge from probation. The
Disciplinary Administrator filed a response to the motion on June 13, 2018, informing the
court that it did not object to the respondent's motion for discharge from probation.


       IT IS THEREFORE ORDERED that the respondent's motion for discharge from
probation be granted.




                                              1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports
and that the costs herein shall be assessed to the respondent.


       Dated this 11th day of July, 2018.




                                             2